Citation Nr: 0033081	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-15 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee strain 
with ulceration of the left patellofemoral joint and 
traumatic arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from June 1950 to August 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida.  In a decision of March 1997, the RO confirmed a 
previously assigned 10 percent rating for the veteran's 
service-connected left knee strain with ulceration of the 
left patellofemoral joint and traumatic arthritis.  In a 
decision of May 1999, a hearing officer at the RO granted a 
temporary total disability rating from January 25, 1999, to 
March 1, 1999, but otherwise confirmed the previously 
assigned 10 percent rating.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.  

2.  The left knee strain with ulceration of the left 
patellofemoral joint and traumatic arthritis has not resulted 
in more than slight impairment due to instability or 
subluxation.

3.  The veteran has arthritis of the left knee which results 
in pain and limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for a left knee strain with ulceration of the left 
patellofemoral joint and traumatic arthritis are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2000).

2.  The criteria for a separate 10 percent rating for 
arthritis of the left knee are met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2000); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, and 
post-service medical treatment records.  The veteran has been 
afforded disability evaluation examinations.  The Board finds 
that the examination reports contain all findings necessary 
to assess the severity of the veteran's service-connected 
left knee disorder.  The Board further notes that the veteran 
has had a personal hearing.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  The Board also finds that all 
requirements regarding notice to the veteran have been met 
through correspondence and statements of the case which were 
provided by the RO.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify the 
various disabilities.  The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The RO has rated the veteran's left knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000) which provides 
that a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 rating is warranted 
for severe impairment.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2000).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2000).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (2000).

The Board has considered the full history of the veteran's 
service-connected left knee strain with ulceration of the 
left patellofemoral joint and traumatic arthritis. The 
veteran's service medical records show that the veteran 
sustained an injury to the left knee in 1958 while playing 
football.  He was hospitalized and the knee was placed in a 
cast.  Upon separation from service in June 1963, he reported 
that the knee jumped out of place on occasion.

The veteran filed a claim for disability compensation for a 
left knee disorder in August 1963.  The report of a 
disability evaluation examination conducted by the VA in 
October 1963 shows that the veteran reported that his knee 
was sometimes unstable and seemed to go out of joint.  The 
examiner concluded that the veteran had slight residuals of 
torn ligaments in the left knee.  In a decision of January 
1964, the RO granted service connection for a sprain of the 
left knee, and assigned a noncompensable disability rating.  

The veteran was afforded another VA examination in November 
1987.  On examination he had a restriction of about 30 
percent of the range of motion.  Crepitus was noted.  The 
diagnosis was residue of an old injury to the left knee, 
progressive in nature.  Subsequently, in a rating decision of 
December 1987, the RO increased the rating to 10 percent.  
The RO confirmed the 10 percent rating in a decision of 
February 1989.

In January 1997, the veteran requested an increased rating 
for the left knee disorder.  The RO denied that claim, and 
the veteran perfected this appeal.  The evidence which has 
been developed in connection with the current claim includes 
the report of an examination of the veteran's joints 
conducted in March 1997 which shows that the veteran gave a 
history of injury to his knee in service when he was tackled 
while playing football.  He said that he noted a tendency to 
fall after the injury.  He reportedly fell on his left knee 
in 1993 and had an arthroscopy at that time.  He reported a 
subjective complaint of having severe pain all the time.  He 
stated that he took medications including Naproxen, and 
Tylenol for the knee pain.  He said that he had been 
unemployed since October 1996 because of disability of the 
left knee.  He said that he could bear weight on the left 
knee, but that it hurt.  He noticed that the symptoms were 
worse with bending.  On objective examination, the veteran's 
weight was 285 pounds, and his height was 6 feet and one and 
a half inches.  He walked with a cane and favored the left 
leg.  He brought in a knee brace, but stated that he no 
longer wore it because it caused his knee to swell.  

On examination, there was no obvious deformity or swelling.  
There was no evidence of subluxation or lateral instability.  
There was a limited range of motion, as the veteran could 
only flex to 90 degrees.  Full extension could be performed.  
There was some tenderness over his knee cap, and slight 
tenderness of the inner aspect of the left knee.  X-rays 
which had been performed in August 1996 reportedly had shown 
some hypertrophic changes.  A magnetic resonance imaging scan 
in September 1996 reportedly showed degeneration of the 
posterior horn of the lateral meniscus and tears of the 
posterior horn of the medial meniscus.  The diagnoses on the 
VA examination were (1) degeneration of the lateral meniscus 
of the left knee and a tear of the posterior horn of the 
medial meniscus of the left knee; and (2) traumatic arthritis 
of the left knee.  In an addendum, it was noted that the 
veteran was unable to perform an Apley grinding test or a 
duck waddle test.  

The report of an examination of the veteran's joints 
conducted by the VA in April 1998 shows that the veteran said 
that he had almost constant pain in the knee which he graded 
as being a 7 on a scale of 1 to 10.  He said that about three 
times during the prior year he had acute flare-ups where the 
pain was up to an 8 or 9.  The precipitating factors for such 
flare-ups were driving, standing for long periods of time, 
and getting in and out of a car.  He also complained about 
his left knee giving away and making a cracking sound.  On 
examination, the veteran's knees had no significant swelling 
or deformity.  The left knee had flexion to 88 degrees, and 
extension to 6 degrees.  There was slight lateral 
instability.  The examiner stated that the "range of motion 
was in consideration of pain, fatigue, weakness 
incoordination, and altered by repetition."  The veteran 
reported that when he had a flare-up, he rested and took 
medication.  The diagnosis was degenerative joint disease of 
the left knee with meniscal tear posterior horn of the medial 
meniscus.  

The veteran testified in support of his claim for an 
increased rating during a hearing held in January 1999.  He 
testified that he had pain and swelling in the knee.  He said 
that the knee got bad when he was walking and that sometimes 
it locked up when he was sitting.  He said that he had 
grinding which felt like the bones were rubbing together.  He 
said that he had fallen as a result of instability.  He 
reported that he avoided stairs altogether.  He said that he 
could only walk four or five blocks.  He also said that he 
now used a cane.  

VA medical treatment records show that the veteran has been 
seen on several occasions for complaints pertaining to his 
left knee.  A record dated in January 1999 shows that he 
complained of pain, instability, difficulty ambulating, 
swelling and crepitus.  There was no locking.  An operation 
report dated in January 1999 shows that the veteran underwent 
an arthroscopy of the left knee.  

Finally, the report of an examination of the veteran's joints 
conducted by the VA in June 1999 shows that the veteran 
reported a history of a football injury to the left knee in 
service, and said that his knee had gradually gotten worse 
since then.  He complained of having daily pain including 
frequent pain at night.  He said that he got weakness and 
stiffness of the knee with an occasional small amount of 
swelling.  He complained that the knee gives away and 
occasionally locked.  He took Darvon and Tylenol.  He said 
that he got periods of flare-ups which averaged twice a week 
and resulted in pain of a 7 on a scale of 1 to 10.  He said 
that suddenly turning the wrong way or walking too much could 
precipitate it.  Alleviating factors included getting off the 
knee and taking medications.  He wore a brace and used a 
cane.  He did not use crutches.  He underwent arthroscopic 
surgery in 1991 and again in 1999.  He said that in January 
1999 he was told that he had very little cartilage left in 
the knee.  He said that he was no better since his last 
surgery, except that the knee did not give out on him like it 
used to do.  

Physical examination of the left knee revealed two well 
healed anterior arthroscopic scars.  The range of motion was 
with consideration of pain, weakness, fatigue, and 
instability.  He had extension of two degrees and flexion of 
90 degrees, with both causing pain.  He did not have any 
evidence of crepitus or slippage during the examination.  It 
was noted that if the veteran sustained full flexion or full 
extension he complained of increased weakness of his knee.  
The diagnosis was degenerative joint disease, left knee, X-
ray in March 1998; X-ray of August 1997, degenerative joint 
disease, left knee; and MRI done in the past showed a 
degeneration of the posterior horn of the lateral meniscus, 
and a probable tear of the medial meniscus.  

Based on the foregoing evidence, the Board finds that the 
left knee strain with ulceration of the left patellofemoral 
joint and traumatic arthritis has not resulted in more than 
slight impairment due to instability or subluxation.  
Although the veteran has complained that his knee gives out, 
the Board notes that objective examinations have consistently 
shown little or no instability in the knee.  Moreover, there 
is no mention of subluxation in the objective examination 
findings.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 10 percent knee under 
Diagnostic Code 5257 for a left knee strain with ulceration 
of the left patellofemoral joint and traumatic arthritis are 
not met.

The Board must also consider whether the evidence warrants a 
separate compensable rating for arthritis of the knee.  When 
a knee disorder is already rated under Diagnostic Code 5257, 
a separate rating for arthritis may be assigned if the 
veteran has limitation of motion which is at least 
noncompensable under Diagnostic Codes 5260 or 5261.   See 
VAOPGCPREC 23-97.  Under Diagnostic Code 5260, a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.  
The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis. VAOPGCPREC 9-98.  A compensable rating 
may be assigned based on X-ray findings of arthritis and 
painful motion.  See VAOPGCPREC 9-98; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  

The Board finds that the veteran has arthritis of the left 
knee which results in pain and limitation of motion.  
Although the veteran does not meet the schedular criteria for 
a noncompensable rating under limitation of motion, there is 
ample evidence that pain significantly limits functional 
ability during flare-ups.  Thus, although the veteran does 
not have limitation of motion to a noncompensable degree, 
based on the extensive medical evidence of record and 
following the directives issued in DeLuca and Lichtenfels, 
both supra, the veteran's painful motion and pain upon flare-
ups is deemed to be limited motion.  Therefore, the veteran 
is entitled to a separate ten percent rating for such painful 
motion.  Such a rating is required to adequately address the 
effect of the disability upon the veteran's ordinary daily 
activities.  See 38 C.F.R. § 4.10 (2000).  Accordingly, the 
Board concludes that a separate 10 percent rating for 
arthritis of the left knee is warranted.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Boards notes that 
the veteran has indicated that his service-connected knee 
disorder prevents him from working.  However, he has not 
presented any objective medical opinion to support his 
assertion.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The Board also notes that in a previous VA 
orthopedic examination report of January 1989, the veteran 
stated that the reason which he could not work was because of 
a back disorder.  Such a nonservice-connected disability may 
not be considered when assigning the rating for a service-
connected disability.  See 38 C.F.R. § 4.14 (2000).  
In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

An increased rating for knee strain with ulceration of the 
left patellofemoral joint and traumatic arthritis, currently 
rated as 10 percent disabling, is denied; however, a separate 
10 percent rating for arthritis of the left knee with painful 
motion is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

